PER CURIAM: *
Erlan Mauricio Aleman appeals the three-year term of supervised release that he received after he pleaded guilty to illegal reentry in violation of 8 U.S.C. § 1326. Aleman correctly concedes that his term of supervised release is reviewed for plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.2007), cert. denied, — U.S. -, 128 S.Ct. 2959, 171 L.Ed.2d 892 (2008). Aleman fails to show that his within-guidelines term of supervised release is plain error, given that the district court had a reasoned basis for the sentence, which enjoys a presumption of reasonableness. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2462, 168 L.Ed.2d 203 (2007); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.2006).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.